Title: To John Adams from John Quincy Adams, 16 December 1815
From: Adams, John Quincy
To: Adams, John


				
					My Dear Sir,
					Boston House Ealing 16 Decr. 1815.
				
				Mr. J. A. Smith, Secretary to the Legation of the United States at the Court of Great Britain, arrived here last week and delivered to me your favour of 22d Octr: I sincerely wish that he may find his new situation as agreeable and as profitable to himself as he anticipated.The construction which the British Court put upon the Treaties, as they relate to the Fisheries will be well known to the Government of the United States before you will receive this Letter. They hold, that by the Laws of Nations, War dissolves all obligations of previous Treaties between the parties, without exception; although they admit that Treaties may and often do contain stipulations, irrevocable in their nature, and therefore not to be affected by a subsequent War. The acknowledgement of the independence of the United States contained in the Treaties of 1782 and 1783 they consider as one of these irrevocable conceptions; but the liberties connected with the Fisheries within the British Jurisdiction, stipulated in the same Treaties, in favour of the People of the United States; they view as grants temporary and experimental, entirely cancelled by the War which has intervened between the two Countries, and no longer to be conceded without an equivalent, or at least without modifications under which they profess in general terms to be willing to negotiate for their renewal. I have seen an able and elaborate argument leading to the same conclusion, in an American Newspaper, the author of which, professing to be an American, considers, and labours with no small subtlety and a great display of Black Letter lore, to prove that these liberties are irretrievably extinguished and lost to us forever. His reasoning, like that of many of our Lawyers, who apply their Country Court logic to the controversies of Nations, is founded almost entirely upon the principles of British Common Law and the decisions of cases reported from the Courts in Westminster Hall. The main hinge of his argument is that we have fortified the right in consequences of our having been ousted of the possession of this incorporeal hereditament, during the War. I must do the British Government the justice to say that in their view of the subject they have resorted to no such pretence as this: their ground is that the Article in the Treaty was abrogated by the mere fact of the War, and if it is in justice not a whit more tenable than that of their Gentry advocate, it is at least more suitable to their characters as statesmen ruling the Councils of an Empire. But this subject must ultimately be settled either by Negotiation, or by force. I have already told you that the maintenance or the recovery of these liberties will depend upon ourselves alone: if we are content to abandon the right, it will certainly be taken from us. If we are firm and inflexible in the assertion of it, we may yet secure it perhaps without the resort to the ultima ratio. From the temper which prevailed in New England during the late War & for several years preceding it, and which now seems to prevail even in relation to this question, I am strongly apprehensive that it will be a right to be recovered rather than a right uninterruptedly maintained. New England has yet no consciousness of rights, when they are contested by Great Britain.I have not been informed when Louis the desired is to be consecrated with the miraculous oil from the Sainte Ampoule. But in the mean time he is making processions in honour of the Holy Virgin to the Church of Notre Dame; and his Nephew the pious Duke of Angouleme is walking barefoot with the Monks and instigating the butchery of Protestants, in the South of France. Such authority is assuredly not derived from a Pilgrim; it is much to be regretted that in the decay of the Monastic orders, the practice of turning les Rois fainéans into Monks, has gone out of fashion. The house of Bourbon would of itself people a Convent, and be placed in a condition much more suitable to their characters and capacities than upon the thrones to which they have been nailed by the Royal Hammersmiths of Social order and Religion. They have been fixing the fate of Europe again by Treaties of Peace in the name of the holy and undivided Trinity. They have stripped and robbed and plundered France, ad libitum for about half a year, as they had already done once before, and as she had been doing for a number of years to most of them. In return for the sacrifice of every thing that could give strength, credit or dignity to the Nation, they have bound themselves to keep the nation under the blessed yoke of the Bourbons, as fixed and immovable as 150000 bayonets at the throats of the french people and a Million more within whistling distance, can keep them. This arrangement may last six months but I think not three years. Government whether founded upon the will of the people or upon the will of god never yet had a durable foundation upon the basis of a foreign and hostile Soldiery.To call the puppet show now displayed at Paris a legitimate Government is an insult upon human speech and an outrage upon the Laws of God. It cannot last! France must be conquered again. France must be dismembered and scattered to the wind of heaven...or else...Sampson is bound...His eyes are extinguished...His locks are shorn...but the day may come, when his returning vigour will yet shake the Pillars of the Temple of Dugan, and if he perish in its fall will bury with him all the Lords of the Philistines the worshipers of the senseless Idol, in the ruins.You assure me that I have neither profits nor laurels to expect, and in sooth my profits here are  of the negative kind, but the Garden of Boston House is bordered round with laurels, and I hope my Boys will yet give you proof that Classicks and Mathematics as well as a deportment, are assiduously taught at Ealing School. They are now coming home to a vacation for six weeks and I am happy to assure you that the Yankey Boys have done no dishonour to the reputation of their Country.I have got Mr Abraham Tuckers seven Volumes of the Light of Nature ready to send you by the first opportunity from London, and I hope they will not make you blind as they have almost made me. I can get Brucker if you think him worth nine Guineas; but for my part I think that all the philosophy worth having is to be obtained at a cheaper rate. The philosophy that will never spend a sigh for a laurel, or a wish for profits, beyond the old Boston Town Clerk Cooper’s medium of bread and Turnips.I am dear Sir ever affectionately yours
				
					John Quincy Adams.
				
				
					P. S—17. Decr—Your favour of 3. Novr:—last Night received.
				
			